internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-119049-02 date date re legend date husband wife original trust state date state court x bank crut crut dear in a letter dated date the taxpayer requested rulings concerning the tax consequences of a judicial division and modification of an irrevocable charitable_remainder_unitrust into two separate and equal successor trusts this letter responds to your request plr-119049-02 the information submitted and the representations made are summarized as follows on date husband and wife created original trust an irrevocable charitable_remainder_unitrust under the laws of state husband and wife are the co-trustees and sole beneficiaries of original trust during their joint lifetimes original trust was initially structured as a net_income with makeup charitable_remainder_unitrust however on date husband and wife obtained an order from state court to restructure original trust as a straight unitrust article a of original trust as amended by the date court order provides in part that during the joint lifetimes of husband and wife the trustee shall pay to them jointly and then to the survivor for life in each taxable_year of the trust a unitrust_amount equal to x of the net fair_market_value of the trust assets valued as of the first day of such taxable_year article a further provides that no amount other than the unitrust_amount may be paid to or for_the_use_of any person other than an organization described in each of sec_170 sec_170 sec_2055 and sec_2522 of the internal_revenue_code code article f provides that upon the death of the survivor of husband and wife the trust estate is to be distributed to certain enumerated charitable organizations this provision further provides that husband and wife acting jointly during their lifetime and thereafter the survivor of husband and wife during the remainder of his or her lifetime shall have the power to add or substitute as remaindermen one or more charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 article provides that upon the death resignation or incapacity of either the initial co-trustees the remaining co-trustee shall become the sole trustee of the trust thereafter upon the death resignation or incapacity of the surviving trustee then bank is designated to become the sole trustee husband and wife are in the process of dissolving their marriage and seek to divide original trust into two separate and distinct unitrusts crut and crut the assets of original trust will be allocated and divided equally on a pro_rata basis between crut and crut in addition crut and crut will have terms identical to those of original trust with the following exceptions husband shall be the sole unitrust beneficiary of crut during his lifetime and after his death wife will become the unitrust beneficiary wife shall be the sole unitrust beneficiary of crut during her lifetime and after her death husband will become the unitrust beneficiary both crut and crut shall terminate upon the death of the survivor of husband and wife plr-119049-02 husband shall have the right to designate the charitable_remainder beneficiaries of crut and wife shall have the right to designate the charitable_remainder beneficiaries of crut with regard to the trustee provisions husband will be the sole trustee of crut during his lifetime upon husband’s death wife will serve as successor trustee of crut if wife is unable to serve bank is designated to serve as successor trustee of crut if husband resigns as trustee of crut or becomes incapacitated during his lifetime bank is designated to serve as successor trustee and it shall continue to serve as successor trustee even after husband’s death similarly wife will be the sole trustee of crut during her lifetime upon wife’s death husband will serve as successor trustee of crut if husband is unable to serve bank is designated to serve as successor trustee of crut if wife resigns as trustee of crut or becomes incapacitated during her lifetime bank is designated to serve as successor trustee and it shall continue to serve as successor trustee even after wife’s death based on the foregoing facts and representations you have requested the following rulings the division of original trust and the distribution of the assets of original trust to crut and crut will not cause either crut or crut to fail to qualify as charitable_remainder unitrusts under sec_664 the division of original trust and the distribution of assets to crut and crut will not cause original trust crut crut or the beneficiaries to realize income or gain under sec_61 or sec_1001 the basis and holding_period of the assets in crut and crut immediately after the division of original trust will remain the same as they were immediately before the division of original trust the proposed division of original trust into crut and crut will not terminate original trust’s status as a_trust described in and subject_to the private_foundation provisions of sec_4947 and will not result in the imposition of an excise_tax under sec_507 crut and crut will not be treated as newly created organizations and that the aggregate tax benefits of original trust under sec_507 will carry over to crut and crut in proportion to the amount of original trust’s assets transferred to crut and crut subject_to any liability that original trust has incurred under chapter to the extent not already satisfied by original trust plr-119049-02 the proposed division of original trust into crut and crut will not be an act of self-dealing under sec_4941 the proposed division of original trust into two crut and crut will not be a taxable_expenditure under sec_4945 if reasonable in amount payment of the legal and other expenditures incurred by original trust to effect the proposed division out of the assets of original trust will not constitute an act of self-dealing under sec_4941 or a taxable_expenditure under sec_4945 ruling sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-1 of the income_tax regulations provides in part that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust based on the information provided and the representations made the division of original trust and the distribution of the assets of original trust to crut and crut will not cause any of original trust crut or crut to fail to qualify as charitable_remainder unitrusts under sec_664 plr-119049-02 ruling sec_2 and sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain sec_1_1001-1 states that except as otherwise provided in subtitle a of the code a taxpayer’s income includes gain realized from the exchange of property differing materially either in_kind or in extent sec_1015 provides that if property is acquired by gift or transfer in trust on or after date by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 provides that in the case of property acquired on or after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 states that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by another person if under chapter the property has for the purpose of determining gain_or_loss from an exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person the supreme court of the united_states has affirmed that a taxpayer realizes taxable_income from a property exchange under sec_1001 only if the properties exchanged are materially different 499_us_554 in cottage savings the supreme court concluded that properties are materially different if their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite plr-119049-02 based on the information submitted and the representations made we conclude that the proposed division of original trust into crut and crut will not cause original trust crut crut or the beneficiaries to realize income under sec_1001 and sec_61 we also conclude that under sec_1015 and sec_1223 the basis and holding_period of the assets in crut and crut will be the same as they were immediately before the division of original trust ruling sec_4 and sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax- exempt status or the fair_market_value of the assets sec_507 defines the term aggregate tax_benefit which term is used in sec_507 as one means to measure the sec_507 tax sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self-dealing means any direct or indirect transfer to or the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 imposes an excise_tax on a private foundation’s making of any taxable_expenditure under sec_4945 sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee sec_4946 together with sec_4946 define the term disqualified_person to include a spouse of a substantial_contributor among others plr-119049-02 sec_4947 provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_1_507-1 provides in part that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 provides in part that as used in sec_507 the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 provides that the term a significant disposition of assets means the transfer of percent or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 and provide in substance that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organizations but shall succeed to the transferor’s aggregate tax_benefit within the meaning of sec_507 sec_1_507-4 provides that the excise_tax on termination of private_foundation_status under sec_507 does not apply to a transfer of assets pursuant to sec_507 sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence sec_53_4947-1 provides that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary plr-119049-02 revrul_2002_28 2002_20_irb_942 provides in part that when a private_foundation distributes all of its assets to one or more other foundations under a plan of dissolution the transferor foundation is not required to exercise expenditure_responsibility under sec_4945 with respect to the transfers as a charitable_remainder_unitrust under sec_664 original trust is a split- interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing although split interest trusts are not sec_501 or sec_4947 private_foundations that are exclusively charitable they are subject_to sec_507 termination rules that are appropriate sec_4947 subjects split-interest_trusts to the provisions of sec_507 sec_507 is applicable to the division of original trust since original trust will transfer all of its net assets to crut and crut under sec_1_507-1 original trust will not have terminated its private_foundation_status under sec_507 accordingly the excise_tax imposed under sec_507 is not applicable to it the transfer of all of original trust’s assets under the prevailing divorce proceedings to crut and crut will qualify as transfers meeting the requirements of sec_1_507-3 and c ii accordingly under sec_1_507-3 crut and crut will not be treated as newly created private_foundations further such trusts shall under sec_1_507-3 succeed to the aggregate tax_benefit of the transferor organization original trust on a pro_rata basis determined by the fair_market_value of the assets husband and wife are disqualified persons with respect to original trust under sec_4946 because they are substantial contributors to original trust and are trustees because original trust is a split interest trust it is treated as a private_foundation under sec_4947 the only interest that either husband or wife had in original trust was the payment of the unitrust_amount under the provisions of sec_664 they have each exchanged a one-half interest in a unitrust payment in original trust for a full unitrust payment in a_trust having one-half of the assets of original trust prior to its division thus husband and wife are likely to receive more or less the same unitrust payment as before however it makes no difference for purposes of sec_4941 whether either one or both is receiving more or less of a unitrust payment after the division of original trust assets sec_53_4947-1 in substance provides that the amounts payable to the income beneficiaries under the terms of a charitable_remainder split-interest trust are not subject_to sec_4941 or sec_507 or sec_4945 thus the disqualified persons are insulated from self-dealing as far as each of their income interests in original trust are concerned based on the fact that the unitrust payment is the same before and after the division of original trust since neither of the disqualified persons husband and wife receive any additional interest in the assets of the trust principal no self-dealing transaction has occurred within the meaning of sec_4941 plr-119049-02 original trust principal remains preserved for charitable interests there has been no increase in the unitrust_amount at the expense of the charitable interest any expenses paid pursuant to the division of original trust assuming such expenses are reasonable are justified as necessary to carry out the trust purpose to facilitate the smooth functioning and operation of the trust which was not possible under the prevailing divorce proceedings there are no other transactions with the income beneficiaries that affect the principal of original trust accordingly no self-dealing transaction occurred based on the same analysis as applied in the two preceding paragraphs no taxable_expenditures have occurred under sec_4945 see also sec_53_4945-6 further under sec_1_507-3 and original trust will not be required to exercise expenditure_responsibility under sec_4945 and h with respect to the assets transferred to crut and crut original trust will dispose_of all of its assets within the meaning of sec_1_507-3 and crut and crut will be controlled by the same persons who controlled the original trust within the meaning of sec_1_507-3 see also revrul_2002_28 2002_20_irb_942 based on the foregoing we conclude that the proposed division of original trust into crut and crut will not terminate original trust’s status as a_trust described in and subject_to the private_foundation provisions of sec_4947 and will not result in the imposition of an excise_tax under sec_507 crut and crut will not be treated as newly created organizations and the aggregate tax benefits of original trust under sec_507 will carry over to crut and crut in proportion to the amount of original trust’s assets transferred to crut and crut subject_to any liability that original trust has incurred under chapter to the extent not already satisfied by original trust the proposed division of original trust into crut and crut will not be an act of self-dealing under sec_4941 the proposed division of original trust into crut and crut will not be a taxable_expenditure under sec_4945 if reasonable in amount payment of the legal and other expenditures incurred by original trust to effect the proposed division out of the assets of original trust will not constitute an act of self-dealing under sec_4941 or constitute a taxable_expenditure under sec_4945 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent plr-119049-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
